Citation Nr: 1034383	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to an increased evaluation for a right knee disorder, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran had active service from February 1972 to December 
1991. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

In his VA Form 9 submitted in March 2007, the Veteran failed to 
indicate whether he desired a hearing prior to Board adjudication 
of his appealed claim.  By an April 2007 submission in response 
to an RO query, the Veteran clarified that he did not desire a 
hearing in this matter. 

The Board remanded the claim in August 2009 for additional 
development, and it now returns to the Board for further review.  


FINDING OF FACT

For the entire rating period beginning up to one year prior to 
the March 31, 2005, date of receipt of claim for increased 
rating, the Veteran's right knee disorder more nearly 
approximated disability equivalent to limitation of flexion to 45 
degrees than it did disability equivalent to limitation of 
flexion to 30 degrees, including such considerations as pain on 
undertaking motion, fatigue, weakness and/or incoordination.


CONCLUSION OF LAW

For the entire rating period beginning up to one year prior to 
the March 31, 2005, the criteria for a disability rating above 
the 10 percent assigned are not met for the right knee disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 

on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board finds that all notification 
and development action needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

The RO issued VCAA notice in June 2005, prior to its initial 
adjudication in September 2005 of the claim for an increased 
evaluation for the right knee disorder.  The RO also issued an 
additional VCAA letter in March 2006, which was followed by 
Decision Review Officer (DRO) review of the claim in a January 
2007 SOC.  

The Board remanded the claim in August 2009 for the RO, or in 
this case the Remand and Rating Development Team (RRDT), to 
afford the Veteran additional VCAA notice for increased rating 
claims under Vazquez-Flores as previously required by a lower 
court, which more than complied with the Federal Circuit Court's 
interpretation of that requirement, and were adequately fulfilled 
by additional VCAA letters issued in October 2009 and February 
2010, which letters were in turn followed by RRDT review of the 
claim in a SSOC in March 2010.  

These four VCAA letters effectively satisfied all notice 
requirements of the VCAA.  The letters informed of the evidence 
required to substantiate the claim for increased rating.  They 
also informed what evidence VA would seek to provide and what 
evidence the Veteran was expected to provide.  Also by these 
letters, the Veteran was requested to advise VA of any additional 
evidence pertinent to his claims.  He was also told that it is 
ultimately his responsibility to see that pertinent evidence not 
in Federal possession is obtained.



The Veteran was adequately informed generally of the need (to 
support an increased rating) for evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(requiring more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability rating 
and effective date).  While not directly applicable to an 
increased rating claim, that decision is illustrative of the kind 
of development notice that should be afforded the Veteran.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post- service 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA letters 
requested that he advise of any VA and/or private medical sources 
of evidence pertinent to his claim, and that he provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.  The Veteran replied regarding current 
symptoms, but did not inform of any treatment beyond the VA 
treatment for which records had already been obtained and 
associated with the claims file. 

Further, VA examination records and STRs have been obtained and 
associated with the claims file.  The file contains VA treatment 
records as well as a July 2005 private acupuncture practitioner's 
letter informing of private treatment.  The Veteran has not 
indicated the existence of any additional pertinent evidence, and 
there is no indication that pertinent VA records have not been 
obtained.  All records received were associated with the claims 
folders.  The Veteran was duly informed by the rating decision, 
SOC, and SSOC, of the evidence obtained in support of his claim, 
and thus by implication of evidence not obtained.  He was 
adequately informed of the importance of obtaining all relevant 
records. Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist the appellant in the 
development of his claims herein adjudicate.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

The Veteran was also afforded VA examinations in the course of 
appeal, in July 2005 and November 2006, as discussed infra, which 
adequately addressed, for purposes of the Board's adjudication 
herein, the nature and extent of disability underlying the claim 
for an increased evaluation for his right knee disorder.  The 
Veteran has not indicated an increase in severity of his right 
knee disorder since November 2006 so as to warrant a more recent 
examination in the present appeal.  In a March 2007 submission 
accompanying his VA Form 9, he did object to his VA examinations 
having been conducted by physician assistants (PAs), or to the 
findings reported upon those examinations.  However, the Board 
finds nothing in the Veteran's protests to convince the Board 
that the examinations afforded to him were inadequate for the 
Board's adjudication herein.  

The RO also satisfactorily completed development requested by the 
Board in its August 2009 remand, affording the Veteran the noted 
more recent VCAA notice letters, and by readjudicating the claim 
by the March 2010 SSOC.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).

The Veteran and his authorized representative supported his claim 
with submitted written statements.  There is no indication that 
the Veteran desired to further address his claim but was denied 
the opportunity to do so.

II.  Claim for Increased Rating for Right Knee Disorder

Disability evaluations are assigned to reflect levels of current 
disability. The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2010); 38 C.F.R. Part 4 (2010).  When there is a question 
as to which of two evaluations 


shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which 
the Veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-connected 
joint disorder, when the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 4.40 
and 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay assertions 
of medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence); see 
also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(confirming the principles set forth in Jandreau).

Here, the Board has duly considered the Veteran's lay statements, 
including as presented in written submissions as well as in 
reports of medical treatment and examination.  While such 
symptoms as pain and fatigability may be to some degree 
inherently subjective, the Board looks to the Veteran's 
statements as supported by more objective indicia of disability, 
including observable limitations of functioning, test and X-ray 
findings, and conclusions of medical treatment professionals and 
examiners.

The Veteran contends that his right knee disorder is more 
disabling than is reflected by the 10 percent assigned, 
warranting an increased rating.  His claim for an increased 
rating was received March 31, 2005, and hence an increased 
evaluation must be considered for the entire rating period 
beginning up to one year prior to that date, or beginning March 
31, 2004, to include the earliest date as of which it is 
ascertainable that an increase in disability occurred.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper 
v. Brown, 10 Vet. App. 125 (1997).


Potentially applicable rating criteria for disorders of the knees 
are here listed, with the respective percentage of disability 
rating to be assigned under 38 C.F.R. § 4.71a.

Diagnostic Code 5257 Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe 	30%
Moderate 	20%
Slight 	10%

DC 5260 Leg, limitation of flexion of:

Flexion limited to 15° 	30%
Flexion limited to 30° 	20%
Flexion limited to 45° 	10%
Flexion limited to 60° 	0%

DC 5261 Leg, limitation of extension of:

Extension limited to 45° 	50%
Extension limited to 30° 	40%
Extension limited to 20° 	30%
Extension limited to 15° 	20%
Extension limited to 10° 	10%
Extension limited to 5° 	0%

Reviewing the evidence in this case, November 2002 VA X-rays of 
the right knee showed mild degenerative arthritis of the 
patellofemoral joint.  

July 2005 VA X-rays of the knees showed moderate to severe 
degenerative changes manifested by medial joint space narrowing 
and hypertrophic spurring, with involvement of the patellofemoral 
joints, bilaterally.


The Veteran was also afforded a VA examination for compensation 
purposes in July 2005 addressing his knees.  However, while that 
examiner noted that the Veteran's left knee pain was worse than 
his right at the day of examination, and observed the functional 
limitations, diagnosed bilateral disability, and recorded the 
Veteran's pain complaints, the examiner was unable to provide an 
opinion as to whether the left knee disorder was aggravated by 
the right knee disorder.

The July 2005 VA examiner found no evidence of effusion in either 
knee, but noted tenderness to palpation, more so on the left 
(with a grimace by the Veteran).  There was no crepitus.  Range 
of motion of the knees was normal at zero to 140 degrees flexion 
and to zero degrees extension for both knees.  There was also 
medial and lateral stability, with anterior and posterior 
cruciate ligaments normal.  Although the Veteran could not jump 
on the left, he could jump on the right, bearing full weight 
three times before reporting limiting pain of the right knee and 
grimacing.  Lower extremities strength was symmetrical at 5/5.  
X-rays were noted to show degenerative joint disease in the knees 
bilaterally.  Arthritic pain was worse in the left knee than the 
right upon examination.  The Veteran also reported a new symptom 
of locking in the left knee, which he reported compromised his 
construction work capacity.  The examiner noted that X-rays 
showed the right knee to be worse than on prior examination, 
consistent with the Veteran's self-report.  The examiner also 
concluded that the Veteran had limited endurance due to pain, 
precluding adequate walking exercise.  

In a July 2005 letter, a private medical practitioner (apparently 
an acupuncturist) informed that she had provided treatment for 
pain in multiple joints.  She provided an assessment of chronic 
degenerative conditions in both knees.  She noted findings 
including normal range of motion in the knees in both flexion and 
extension, negative findings for subluxation or instability, and 
a positive finding of pain on palpation.  The practitioner noted 
that the Veteran reported a baseline pain level generally of 4-
5/10, with pain of 6-7/10 at its worst.  Severity of pain 
localized solely to the right knee was not specifically 
addressed.  

In an undated, hand-written statement accompanying the July 2005 
letter from the private practitioner, the Veteran addressed the 
nature of his left and right knee conditions.  Regarding the 
right knee, he reported that he had worked for nearly 10 years as 
a carpenter, but had to cease that work due to pain and swelling 
in his knees associated with climbing up and down ladders and 
working on his hands and knees.  He further reported that he 
would have knee pain upon walking one-quarter of a mile, with the 
pain then a 3 or 4 intensity, with pain then rising to a 5 to 6, 
and having stop and rest his knees after one-half mile.  He also 
reported significant pain with walking in the mountains, adding 
that he was no longer able to hunt or fish as he did previously.  
He further averred that most of the same problems in his right 
knee were also present in his left.  

Upon VA examination for compensation purposes in November 2006, 
the Veteran complained of worsening right knee symptoms, and also 
sought support for his claim of service connection for a left 
knee disorder as secondary to his right knee disorder.  The 
examiner reviewed the claims file, including records from October 
2001 which showed mild medial and patellofemoral degenerative 
arthritis in the right knee and mild prepatellar bursitis in the 
left knee.  The examiner also reviewed X-ray findings from 
November 2002 and July 2005, noting a history of degenerative 
tearing of the right medial meniscus in December 1989 with 
partial medial meniscectomy performed in November 1990.  At the 
November 2006 examination the Veteran reported current work as an 
in-state truck driver.  

Regarding the right knee, the Veteran complained of constant 4-
out-of-10 intensity pain, with flares to 9-out-of-10 intensity, 
describing the pain as throbbing.  He reported flares 
precipitated by prolonged standing, walking on uneven ground, or 
prolonged walking.  He reported taking Ibuprofen daily with 
additional dosage as needed.  He further reported that flareups 
greatly reduced his ability to use the knee.  He did report 
recurrent subluxation once or twice per week, precipitated by 
walking on uneven ground, but denied dislocation, denied use of 
any supportive devices, and denied any loss of work in the past 
year due to knee pain.   He reported that when he last went 
hunting he could only walk 1.5 miles on uneven ground, and then 
experienced flareup pain in the  right knee at 9-out-of-10 
intensity for two days afterwards.  He also complained of 
inability to carry weight, such as when moving, due to increased 
knee pain.  He further complained of "excruciating" knee pain 
when he jumped down from his truck cab, though he denied 
limitations in driving.  He complained that after a day of work 
his knees would throb and he would have difficulty sitting 
comfortably for more than 30 to 45 seconds.  

Regarding the left knee, the Veteran reported a history of left 
knee pain onset in the late 1990s, with increased frequency since 
that time.  He reported currently having intermittent pain of 3-
out-of-10 intensity, with flares to 5-out-of-10 intensity.  The 
November 2006  examiner noted a history of surgery to the left 
knee only in October 2001 for removal of a patellar bursa.  

The November 2006 examiner noted that the Veteran's gait was 
antalgic for the first five to six steps from the waiting room 
chair, but then became even, with erect posture and steady 
balance, without use of aids or devices.  The Veteran also sat 
easily during the interview, with few comfort position changes.  
The knees were stable on examination to varus and valgus stress, 
with anterior and posterior drawer, Lachman's sign, and patellar 
grind all negative bilaterally.  McMurray's sign was positive 
bilaterally, but there was no evidence of fatigue, weakness, or 
lack of endurance with repetitive use.  Range of motion of the 
right knee was from zero to 115 degrees flexion with complaint of 
pain from 60 degrees, and full extension to zero degrees.  The 
Veteran's complaint of pain beyond 60 degrees was accompanied by 
facial grimace.  Thigh circumferences were equal, and calf 
circumferences were 48.5 centimeters on the right versus 49.5 on 
the left.  The examiner found no evidence that DeLuca factors 
including pain produced additional limitation beyond that noted 
upon range of motion testing.  The examiner found no objective 
evidence of effusion, instability, weakness, tenderness, abnormal 
movement, or guarding movement of either knee.  Shoe wear and 
callosities of the left heel indicated abnormal weight bearing on 
the left.   

The November 2006 examiner assessed reduction of range of motion 
to 60 flexion due to pain on motion (with further motion 
producing pain), and objective evidence of pain in the right knee 
with full weight bearing and squatting.  Noted signs of abnormal 
weight bearing and x-rays supported worsening of the right knee 
since November 2002.  

The November 2006 examiner also noted that the Veteran had a 30 
degree reduction in flexion of the left knee, but with objective 
evidence of painful motion only when going to squat position and 
returning to standing.  The examiner found no other observed 
objective evidence of disability with the left knee.  The 
examiner noted that degenerative changes in the knees shown by x-
rays were symmetrical, and concluded that such symmetrical 
changes were more likely due to age and causes such as  
occupation.  

In a March 2007 statement accompanying his VA Form 9, the Veteran 
asserted that he had been told by his doctor that the next step 
for his right knee was to have knee replacement surgery.  

The Board finds that the medical examination and evaluation 
performed by the November 2006 examiner was careful and 
meticulous in its consideration of the historical record, the 
Veteran's statements, and current findings, and that the findings 
and conclusions of this examiner are entirely consistent with and 
supported by the balance of the medical record.  The July 2005 
examiner performed a more cursory review of the record and 
examination, and ultimately was unable to arrive at a conclusion 
regarding aggravation of the left knee disorder by the right.  
This is consistent with the greater attention and effort put 
forth by the November 2006 examiner being productive of an 
opinion which the July 2005 examiner could not provide.  

After the Board remanded the case for additional development in 
August 2009, the Veteran did not reply to subsequent VCAA letters 
in October 2009 and February 2010, and hence did not advise of 
additional or subsequent treatment for his knees or of any change 
in the nature or severity of his right knee disability since his 
most recent VA examination for compensation purposes in November 
2006.  

In this regard, VA's duty to assist the Veteran in the 
development of his claim is not a one-way street.  The Veteran is 
obligated to cooperate when he is asked for information which may 
be essential in obtaining relevant evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Based on the findings and conclusions upon these VA examinations, 
and upon contemporaneous VA and private treatment, as well as 
earlier records, including as generally supported by objective 
findings upon treatment over the rating period and prior thereto, 
the Board concludes that the preponderance of the evidence is to 
the effect that the Veteran's right knee disorder primarily 
consists of limitation of flexion to 60 degrees, limited by pain, 
with increased pain upon prolonged use resulting in some 
fatigability, and without subluxation or lateral instability.  
The Board accordingly concludes that his right knee disorder is 
most appropriately rated for the entire rating period based on 
limitation of flexion, including pursuant to DeLuca factors, 
without other disability of the knee present to a disabling 
degree so as to warrant an additional or higher disability rating 
on any other basis.  For that limitation of flexion, considering 
all disability present, and particularly considering VA 
examiners' findings to the effect that the Veteran has some 
limitation of flexion to 60 degrees and DeLuca factors of pain 
with prolonged use, or fatigability, to some limited disabling 
degree, the right knee most is most closely approximated as 
equivalent to limitation of flexion to not less than 45 degrees.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's right knee disorder presenting 
impairment more nearly approximating a limitation of flexion to 
30 degrees so as to warrant a 20 percent evaluation, rather than 
a limitation of flexion to 45 degrees warranting the currently 
assigned 10 percent evaluation, including considering the above-
noted DeLuca factors.  38 C.F.R. § 4.71a, DC 5260.  The Board 
accordingly concludes that the evidence preponderates against the 
claim for an evaluation for right knee disorder above the 10 
percent assigned, for the entire rating period on appeal, to 
include looking back to one year prior to the March 31, 2005, 
date of the claim.  

Because the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board has considered staged ratings, but finds that 
the evidence preponderates against the presence of a lesser 
interval within the rating period for which a higher disability 
rating than the 10 percent assigned for the right knee disorder 
is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered referral of the case for 
extraschedular consideration, but finds no exceptional or unusual 
circumstances, such as prolonged periods of hospitalization or 
marked interference with employment, so as to render inapplicable 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The 
Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 


ORDER

An increased evaluation for a right knee disorder above the 10 
percent assigned is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


